DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Restriction/Claims
Applicant’s response filed on 3/3/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 9/8/2021 are hereby withdrawn. Applicant has submitted a new Sequence Listing to comply with the requirements of 3 CFR 1.821-1.825.   The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 14 has been amended. Claims 1-14 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application EP17305100.4 and PCT/EP2018/052199 filed on 1/30/2017 and 1/30/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as1/30/2017. 




Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/21/2021, 4/5/2022 and 5/24/2022 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Objections
	Claims 4 and 5 are objected to because of the following informalities: “SEQ ID No2” and “SEQ ID No2” should be written as “SEQ ID NO: 2” and “SEQ ID NO: 1”, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Caboche et al. US 2013/0209410, published 8/15/2013 (hereinafter Caboche, reference of record) in view of Fan et al. "Polyglutamine (PolyQ) diseases: genetics to treatments." Cell transplantation 23.4-5 (2014): 441-458 (hereinafter Fan, reference of record). This rejection is repeated for the same reasons as outlined in the office action mailed 9/8/2021. A reply to applicant’s traversal is found below.
Caboche describes a vector for the treatment of Huntington’s disease (HD), wherein the vector expresses CYP46A1 in cells of the central nervous system (Caboche, para 3). Caboche provides a full description of the CYP46A1 gene, which encodes for cholesterol 24-hydroxylase (Caboche, Genbank Access Number AF094480, para 11). According to the applicant’s specification, this is the same cholesterol 24-hydroxylase of the present invention with cDNA and amino acid sequences corresponding to SEQ ID NO: 1 and 2, respectively (instant specification, pg 7). Caboche provides an overview of HD and the molecular markers of the disease. Caboche states that the mutation responsible for HD can be attributed to an unstable expansion of CAG repeat sequences located at the 5’ terminal part of the IT5 gene encoding the Huntingtin (htt) protein resulting in various cognitive impairments (Caboche, para 2). Caboche observed that CYP46A1, which encodes for an enzyme responsible for the degradation of cholesterol in the central nervous system, was neuroprotective in cellular and animal models of HD (Caboche, para 3). Thus, Caboche engineered vectors for the targeted expression of CYP46A1 in cells of the central nervous system as a treatment for HD. Caboche provides embodiments wherein the vector used include adenoviral, lentiviral, herpesvirus and adeno-associated viral (AAV) vectors (Caboche, para 19). Caboche provides express examples wherein the AAV vectors are serotypes AAV9, AAV10 and AAVrh.10 (Caboche, para 22, 66-68 and claim 18). Caboche describes administration routes wherein the vectors are directly injected (intrathecal or intravenous) into various brain regions of the patient including the striatum, frontal lobe, brainstem, cerebellum and spinal cord (Caboche, para 37 and 39). Caboche describes administering a therapeutically effective amount of the vector to the patient (Caboche, para 48-50). Caboche does not describe the treatment of polyglutamine repeat spinocerebellar ataxia of the type SCA1, SCA2, SCA3, SCA6, SCA7, SCA17 as recited in claims 1-3. 
Fan provides a review of a group of neurodegenerative disorders caused by expanded CAG repeats encoding a long polyglutamine (polyQ) tract in their respective proteins. Fan categorizes these diseases as “polyQ diseases” and lists a total of nine related disorders including six spinocerebral ataxias (SCA type diseases; SCA1, SCA3, SCA6, SCA7, SCA17), Machado-Joseph disease (MJD/SCA3) and Huntington’s disease (HD) among others (Fan, abstract). Fan outlines the molecular mechanisms of these polyQ diseases in which the expanded CAG repeats are translated into a series of uninterrupted glutamine residues forming a polyQ tracts, resulting in the accumulation of polyQ proteins which impair and damage the mitochondria, chaperone and ubiquitin proteasome systems resulting in neuron degeneration within the cerebellum, brainstem and spinal tract. Therefore, all of the polyQ diseases share similar molecular mechanisms, wherein different dysfunctional polyQ tract-containing proteins ultimately lead to the degeneration of specific neural populations (Fan, Intro para 1, Table 1, spinocerebral ataxia pg 442 and HD pg 445). 
It would have been prima facie obvious to one of ordinary skill in the art to use the viral vector encoding CYP46A1 as described by Caboche as a treatment for the various spinocerebral ataxias (SCA1, SCA3, SCA6, SCA7, SCA17) described by Fan since Caboche demonstrated this therapy as an effective treatment for HD, which is a closely related polyQ disease. Therefore, it would have been a matter of combining prior art elements according to known methods to yield predictable results given the close similarity of SCA and HD. One would have been motivated to make this combination in order to express CYP46A1 in targeted cells of SCA patients to serve as a neuroprotective treatment for dysfunctional polyQ tract-containing proteins implicated in SCA. One would have a reasonable expectation of success given the similarity of SCA and HD diseases as well as the similar routes of administration. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that one of ordinary skill would have not been motivated to try nor had a reasonable expectation of success in treating SCA with the same therapy as that of Huntington’s disease disclosed by Caboche from the disclosure of Fan due to the absence of any relevant indication that such administration would address the underlying cause of the pathology and would have any therapeutic outcome. Applicant points to Fan, arguing that despite some shared similarities with respect to genetic origin, Huntington’s disease and SCA are clinically distinct diseases which are characterized by different symptoms and different genetic mutations that lead to expression of different mutated proteins. Applicant argues that a skilled artisan would not have been motivated to test a therapy that would alter brain cholesterol homeostasis to a patient with SCA without adequate knowledge of the involvement of cholesterol mechanism, since such an alteration would reasonably be expected to result in significant harm to the patient. 
This argument has been fully considered, but is not found persuasive. Although it is acknowledged that Huntington’s disease and SCA are clinically distinct diseases, they are in fact closely related neurodegenerative disorders caused by expanded CAG repeats encoding a long polyglutamine (polyQ) tract in their respective proteins as shown by Fan. Caboche states that the mutation responsible for HD can be attributed to an unstable expansion of CAG repeat sequences located at the 5’ terminal part of the IT5 gene encoding the Huntingtin (htt) protein resulting in various cognitive impairments (Caboche, para 2). Caboche observed that CYP46A1, which encodes for an enzyme responsible for the degradation of cholesterol in the central nervous system, was neuroprotective in cellular and animal models of HD (Caboche, para 3). Thus, Caboche engineered vectors for the targeted expression of CYP46A1 in cells of the central nervous system as a treatment for HD. Accordingly, one of ordinary skill would look to use engineered vectors expressing CYP46A1 as a therapy for other polyQ diseases such as SCA to realize similar neuroprotective effects. One would have a reasonable expectation of success given the similarity of SCA and HD diseases as well as the similar routes of administration directly into the brain of a patient. Furthermore, it is noted that something which is old does not become patentable upon the discovery of a new property, see MPEP 2112. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior arts functioning does not render the old composition patentably new to the discoverer. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. 
Applicant points to experimental evidence that overexpression of the CYP46A1 gene in SCA animal models is neuroprotective as shown in para 111-113 and 115. Applicant argues that these results could not have been reasonably predicted from the combined disclosures of Caboche and Fan in the absence of the information present in the instant application. 
This argument has been fully considered, but is not found persuasive since the disclosure of Caboche expressly describes the neuroprotective effects of CYP46A1 overexpression in animal models of polyQ diseases such as HD (Caboche, para 3, 97 and Fig 4). Thus, one of ordinary skill would expect similar neuroprotective effects in similar animal models of polyQ diseases such as SCA. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699